Citation Nr: 0307912	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-16 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
post-traumatic stress disorder, from May 15, 1998, to May 
11, 2000.

2.  Entitlement to a rating higher than 50 percent for 
post-traumatic stress disorder, from September 1, 2000, to 
February 25, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 10 percent rating.  During the course of 
his appeal, however, he received an increase to 30 percent 
from May 15, 1998, to May 11, 2000, a temporary 100 percent 
rating from May 12, 2000, to August 31, 2000, a 50 percent 
rating from September 1, 2000 to February 25, 2000, and a 100 
percent rating from February 26, 2002.  He continues to 
disagree with those periods for which he has not received a 
100 percent rating.  A hearing was held at the RO in 
September 1999.

This appeal, then, concerns the veteran's dissatisfaction 
with his initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  But since he has been granted a 100 
percent rating from February 26, 2002, and has received a 
temporary total rating (of 100 percent) from May 12, 2000 to 
August 31, 2000, those time periods are no longer at issue 
because he received the maximum possible rating.  So the only 
remaining time periods at issue are those indicated on the 
first page of this decision.






FINDINGS OF FACT

1.  For the time period May 15, 1998, to May 11, 2000, the 
veteran's PTSD was manifested by daily panic attacks, 
emotional numbing, an increase in anger and anxiety, and a 
tendency towards isolation, consistent with a finding of 
occupational and social impairment with deficiencies in most 
areas.

2.  For the time period September 1, 2000, to February 25, 
2002, the veteran's PTSD was manifested by unemployability, 
decline in appearance, and a severe decrease in his range and 
intensity of his overall affective presentation, 
consistent with a finding of total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria have been met for a 70 percent rating, but 
no higher, for the PTSD from May 15, 1998 to May 11, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria have been met for a 100 percent rating for 
the PTSD from September 1, 2000 to February 25, 2002.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

This new law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2002).

This new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record indicates the veteran and his representative were 
provided with a copy of the appealed August 1998 rating 
action, and were provided a Statement of the Case dated 
October 1998, and Supplemental Statements of the Case dated 
March 2000, May 2000, September 2001, and December 2002.  
These documents provided notification of the information and 
medical evidence necessary to substantiate the claims.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been provided two VA medical examinations during the 
course of his appeal, in July 1998 and January 2001, to 
determine the severity of his PTSD.  And he had a hearing at 
the RO in September 1999 to further discuss his allegations 
and to identify and/or submit any additional physical 
evidence that he believes is pertinent.  He has indicated 
numerous times, though, that all of his treatment has been at 
VA facilities, and all of those records already have been 
obtained.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist him, 
and adjudication of his appeal at this juncture poses no 
potential risk of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating the claims.  Thus, even without specific 
notice as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).


Facts

From January 1998 and throughout the course of this appeal, 
the veteran was seen frequently in both individual and group 
therapy for his PTSD.

The veteran received a VA examination in July 1998.  The 
report of that examination indicates, in relevant part, that 
the veteran suffered a debilitating accident while working in 
July 1997, and had not been able to return to work.  
The veteran described several traumatic incidents he recalled 
from service.

The veteran reported increased anxiety over the last several 
weeks, as well as panic responses.  He reported nightmares of 
Vietnam events, and indicated he was no longer able to watch 
war movies.  The examiner noted that the work accident the 
veteran had in July 1997 was similar is some ways to several 
traumatic experiences the veteran experienced in Vietnam, in 
that he felt trapped.

Upon examination, the veteran was cooperative but markedly 
anxious, and spoke about his Vietnam experiences with 
considerable difficulty.  Eye contact was good, as was 
spontaneous production.  There was no evidence of psychosis.  
There was no evidence of delusions or responses to internally 
generated stimuli.  He exhibited no inappropriate behavior.  
He reported experiencing some suicidal ideation, which 
appeared to be focused on his present set of circumstances of 
being in severe pain due to his work accident.  He denied 
suicidality and any history of attempts or gestures.  He was 
able to maintain his activities of daily living.  He was 
oriented times three, and there appeared to be no memory loss 
not based on a traumatic process.  He endorsed symptoms of 
marked anxiety, especially when driving.  The veteran 
reported that his sleep had improved with the use of 
medication.

Testing revealed that the veteran's symptom clusters 
reflected anxious arousal, depression, disassociation, 
defensive avoidance, and intrusive experiences.  They also 
suggested dysphoria and seemed to reflect the veteran's 
conflict about what he was going to do from this point on.  
He was also concerned about his ability to function and 
provide in the future, which was reflected in the testing, 
but PTSD symptoms were also confirmed.  He endorsed symptoms 
of intrusive memories, nightmares, and psychological distress 
at exposure to events that symbolized traumatic events.  He 
also endorsed avoidant symptoms incorporating efforts to 
avoid thoughts and activities associated with trauma, 
diminished interest in significant activities, tendencies 
towards isolation, and a sense of a foreshortened future.  
Arousal symptoms included sleep difficulties, irritability, 
hypervigilance, and exaggerated startle response.  The 
veteran was assessed with a Global Assessment of Functioning 
(GAF) of 60.  The veteran was diagnosed with PTSD, and a pain 
disorder associated with a general medical condition.

A June 1999 psychology report noted that one of the veteran's 
current symptoms of PTSD seemed to be an agitated depression.  
The veteran also described his work related incident and how 
his feeling of being trapped was similar to several traumatic 
incidents he experienced in Vietnam.

An August 1999 mental health progress note indicated that the 
veteran discussed his foot injury and the extent to which it 
had led to a feeling of powerlessness in other areas, 
including driving.  The veteran indicated that driving caused 
him to experience more anxiety because he did not have the 
sense of control he used to have.

A September 1999 progress notes indicates that the veteran 
reported an increased level of anxiety, and was still having 
intrusive thoughts and nightmares.

A letter dated September 1999 from the veteran's principal VA 
psychologist is also of record.  It indicates that the 
veteran's symptoms of PTSD included increasing traumatic 
memories of combat experiences, traumatic nightmares, and 
both physiological and psychological distress when confronted 
with reminders of his South East Asia tour.  The symptoms 
included emotional numbing, sense of a foreshortened future, 
interpersonal detachment, and strong avoidance efforts aimed 
at any reminders of combat.  Additional symptoms of 
physiological arousal included decreased sleep, increased 
irritability, decreased frustration tolerance, 
hypervigilance, decrease concentration, and increased 
anxiety.

The psychologist indicated that the veteran had been 
experiencing more intrusive memories and nightmares.  The 
examiner noted that, due to forced inactivity from his work 
accident, the veteran was experiencing more depression and 
instability, frustration tolerance, and feelings of 
hopelessness and powerlessness.  He was also becoming more 
estranged from his family.

The psychologist concluded that the veteran's combat history 
and physical limitations were causing an increase in PTSD 
symptomatology.  Occupational and social impairment became 
more apparent.  Depression, anger, and anxiety seemed to be 
increasing, especially within the realm of relationships 
within the family.  The examiner noted that the veteran's 
physical injury from work, and the consequent opening of 
previously dormant wartime trauma, had significantly 
compromised his self-image.

November 1999 progress notes indicate that the veteran used 
to cope with his PTSD symptomatology with physical exertion, 
and that now that he could no longer physically exert himself 
due to his work injury, he would have to find an alternate 
way of coping.  The examiner also discussed the concept of 
secondary PTSD with the veteran, and how his work injury not 
only provoked the onset of his symptoms, but also the 
accompanying depression.

The veteran received a hearing at the RO in November 1999.  
The transcript of that hearing indicates, in relevant part, 
that the veteran reported that he had daily panic attacks.  
The veteran reported he had difficulty in getting a restful 
sleep.  The veteran reported that he tried to avoid crowds.  
The veteran and his wife testified that the veteran appeared 
to have problems with his memory, and would often not respond 
appropriately to questions asked of him.  The veteran 
indicated that he preferred to be on his farm by himself.  
The veteran reported certain things would set off vivid 
flashbacks of Vietnam.  The veteran indicated that he was not 
able to concentrate sufficiently to read a book.  The veteran 
noted that he used to have nightmares nightly, but that a 
recent medication had cut down on his nightmares 
significantly.

A discharge summary dated March 2000 indicates that the 
veteran was admitted to the hospital for one day for 
evaluation of his PTSD, and possible referral to a 
residential treatment program.  The veteran's chief 
complaints at that time were difficulties coping with his 
sons, erectile dysfunction and communication difficulties 
with his wife, anger, anxiety, depression, and PTSD 
symptomatology.

The veteran was found to have such symptomatology as 
intrusive recollections; exposure distress; night terrors; 
anhedonia; emotional numbing; sense of foreshortened future, 
sleep impairment, irritability, concentration difficulties, 
hyperstartle, hypervigilance, survivor guilt, and 
agoraphobia.  The veteran was also found to meet the criteria 
for major depressive disorder, and panic disorder.  It was 
noted that the veteran had sudden time-limited panic attacks 
with shortness of breath, palpitations, and sweating, several 
times per day.  The veteran was diagnosed with chronic PTSD, 
severe major depressive disorder, and panic disorder with 
agoraphobia, with a GAF score of 40.

The veteran was hospitalized from May to August 2000.  The 
Board again notes that the veteran had already received a 
temporary 100 percent rating for this hospitalization.  In 
the report of discharge from that hospitalization, the 
veteran reported recurrent intrusive thoughts of his trauma 
many times per day, as well as flashbacks and nightmares.  
The veteran indicated he tried to isolate himself from others 
and no longer had meaningful relationships with his family 
members.  He reported difficulty falling asleep, and was 
usually unable to return to sleep after a nightmare.  He 
reported getting approximately 3-4 hours of sleep a night.   
He also indicated that he felt he was irritable and 
hypervigilant.  He also had an exaggerated startle response 
and a history of panic attacks.

Upon examination, the veteran was alert and oriented, as well 
as neatly and appropriately dressed and groomed.  His affect 
was appropriate, but in the constricted range, primarily 
anxious and depressed.  His speech was of an appropriate rate 
and rhythm.  His thought process was coherent and logical.  
He denied current suicidal or homicidal ideation, but 
experienced suicidal ideation during the treatment.  No 
delusions were apparent, but the veteran reported trauma-
related visual and olfactory hallucinations.  His judgment 
and insight were intact.  The hospital course was noted to 
include both group and individual therapy, and the veteran 
actively participated in all groups, and learned meditation 
and relaxation skills to help reduce the frequency and 
intensity of his panic attacks.  The veteran was found to 
have chronic PTSD, severe depression, and panic disorder, as 
well as problems with marital discord, finances, and being 
unemployed due to work injuries.  The veteran was assessed 
with a GAF of 35.

The veteran received a VA examination in January 2001.  The 
report of that examination indicates, in relevant part, that 
the veteran reported sleep was a particular problem for him, 
with recurring nightmares, sweating, and frequent tossing and 
turning.  Daytime flashbacks had also intensified. The 
veteran had also isolated himself.  Irritability, 
hypervigilance, and strong feeling of anger were also 
problems for him.

Upon examination, the veteran was appropriately dressed and 
groomed, and alert and oriented in all spheres.  The veteran 
spoke in a soft tone of voice and avoided eye contact 
throughout the entire examination.  The veteran's overall 
affective presentation was noted to be severely decreased in 
both range and intensity, and was congruent with thought 
content.  Thought content was free of any delusional 
ideations or perceptual disturbance.  However, thought 
processes, though slow at times with respect to speed, were 
goal directed and logical.  The examiner diagnosed the 
veteran with chronic PTSD, and suggested a GAF score of 35.
 
Another letter from the veteran's VA psychologist, dated 
November 2001, is also of record,  It indicates that, since 
the beginning of 2001, the veteran's moods have become much 
more labile, and concerns about behavioral control have 
become more of an issue.  The examiner indicated that the 
veteran's personal appearance had sharply deteriorated.  The 
examiner indicated that the veteran's level of depression 
seemed to have sharply increased, because he had become more 
aware of wartime traumatic events.  His affect was consistent 
with mood, and he noted that the veteran displayed a great 
deal of anxiety, depression, and much more anger.  His speech 
had been more pressured.  Thought processes remained 
essentially logical and coherent; there had been no evidence 
of loose association or poverty of content.  However, thought 
content had become more focused.  

The psychologist indicated that, prior to the veteran's work 
related incident, his PTSD symptoms were under control 
because he was able to distract himself with work.  Not 
working provoked more powerful symptoms such as panic 
attacks.  The psychologist indicated that the veteran showed 
deficiencies in areas of adaptation to stressful 
circumstances and social functioning.  He had difficulty 
maintaining constructive social relationships.  Interactions 
with peers and the public were difficult at best.  His 
ability to completely perform a task at a consistent pace and 
according to a schedule was seriously compromised.  Most 
notable was his difficulty adapting to stressful 
circumstances.  The examiner indicated that the veteran's 
current level of functioning was seriously impaired, and that 
his reaction to conflict and adaptability to change reflected 
a trauma-based depression with suicidal ideation as a present 
component.  He could not work according to a schedule or make 
decision outside a trauma-based frame of reference.  
The psychologist indicated that he presently felt the veteran 
was unemployable, and would assess him with a GAF of 41.


The Law

As previously noted, the veteran alleges that his currently 
assigned ratings for the time periods in question are 
inadequate.  Under the laws administered by the VA, 
disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, as noted 
above, the only time periods in question are those from May 
15, 1998, to May 11, 2000, and from September 1, 2000, 
to February 25, 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), also stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that the 
findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

Under the criteria for evaluating psychiatric disorders, as 
set forth in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 
30 percent evaluation is warranted when a mental disorder, 
including PTSD, creates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran, for the time period from May 15, 1998, to 
May 11, 2000, would be more properly rated as 70 percent 
disabling.  In this regard, the Board notes particularly the 
veteran's testimony at his November 1999 hearing, in which he 
reported daily panic attacks, as well as the findings of a 
July 1998 VA examination, which found the veteran to have 
intrusive memories, nightmares, avoidant symptoms 
incorporating efforts to avoid thoughts and activities 
associated with trauma, diminished interest in significant 
activities, tendencies towards isolation, and a sense of a 
foreshortened future, as well as sleep difficulties, 
irritability, hypervigilance, and exaggerated startle 
response, with an assigned GAF of 60.

Also of note is a September 1999 letter from the veteran's 
psychologist which indicated that the veteran's occupational 
and social impairment was becoming more apparent, and that 
his depression, anger, and anxiety seemed to be increasing, 
as well as emotional numbing.

Further, a March 2000 discharge summary noted intrusive 
recollections, exposure distress, night terrors, anhedonia, 
emotional numbing, sense of foreshortened future, sleep 
impairment, irritability, concentration difficulties, 
hyperstartle, hypervigilance, survivor guilt, and 
agoraphobia, with a GAF score of 40.

The Board finds this level of symptomatology, particularly 
daily panic attacks, emotional numbing, an increase in anger 
and anxiety, and a tendency towards isolation to be more 
consistent with a finding of occupational and social 
impairment with deficiencies in most areas, such that a 70 
percent rating is warranted.  However, there is no evidence 
of record indicating the veteran suffered from persistent 
delusions or hallucinations, persistent danger of hurting 
self or other, or intermittent inability to perform 
activities of daily living during this time period, or other 
findings consistent with a finding of total occupational and 
social impairment, such that a higher rating would be 
warranted.

Taking into account all relevant evidence, the Board finds 
that the veteran, for the time period September 1, 2000, to 
February 25, 2002, would be more properly rated as 100 
percent disabled for his service-connected PTSD.  In this 
regard, the Board notes that the report of a January 2001 VA 
examination noted that the veteran had 
recurring nightmares and daytime flashbacks, and had isolated 
himself.  He was also noted to have irritability, 
hypervigilance, and strong feelings of anger.  Further, the 
veteran's overall affective presentation was noted to be 
severely decreased in both range and intensity, and was given 
a suggested a GAF score of 35.  Also of note is the veteran's 
psychologist's letter of November 2001, which indicates that 
the veteran's personal appearance had sharply deteriorated, 
and that the veteran's current level of functioning was 
seriously impaired, and that he was probably unemployable, 
with a GAF of 41.  The Board believes that these findings of 
unemployability, decline of appearance, and severe decrease 
in the veteran's range and intensity of his overall affective 
presentation to be more consistent with a finding of total 
occupational and social impairment, such that a 100 percent 
evaluation is warranted.

One last point worth mentioning, the mere fact that the 
veteran has periodically received higher ratings-for 
different periods-at various times during the course of his 
appeal is essentially tantamount to assigning "staged" 
ratings.  See Fenderson, 12 Vet. App. at 125-26.  And as a 
result of this decision, he now has the maximum possible 
rating of 100 percent for every period initially at issue, 
except one, and he now has a 70 percent rating for even that 
period.




ORDER

A 70 percent rating is granted for the PTSD from May 15, 1998 
to May 11, 2000, subject to the laws and regulations 
governing to the payment of monetary benefits.

A 100 percent rating is granted for the PTSD from September 
1, 2000 to February 25, 2002, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

